ORDER
Musgrave, Judge:
Upon consideration of defendant’s unopposed motion for remand, it is hereby
Ordered that defendant’s motion for remand is granted; and it is further
Ordered that this action is remanded to the Department of Labor so that it may consider plaintiffs’ request for reconsideration of Labor Department’s Negative Determination Regarding Eligibility to Apply for Workers Adjustment Assistance for employees who were separated from Penn Virginia Oil and Gas Corporation located in the State of Tennessee under 19 U.S.C. § 2271-2322; and it is further
*1277Ordered that:
1. Within 30 days after entry of this order, the Department of Labor will (a) consider plaintiffs’ request for reconsideration, (b) prepare its determination on reconsideration, (c) file with the Court the determination on reconsideration and the administrative record; and (d) serve a copy of the determination on reconsideration and a copy of the public portion of the administrative record upon Melissa McMahan; and
2. Within 20 days from receipt of notification that the Department of Labor has transmitted the report of its reconsideration to the Court and to Melissa McMahan, Melissa McMahan will advise the Court whether she is satisfied or dissatisfied with the Labor Department’s determination on reconsideration, indicating the areas of dissatisfaction, if any, and whether she intends to proceed with this action; and
3. Upon receipt of notification of any dissatisfaction with the Department of Labor’s determination on reconsideration and intent to proceed with this action, the Court will provide for an appropriate briefing schedule.